July 25, 2014



Mr. Quentin Thompson




Dear Quentin:

We are pleased to offer you employment as Chief Accounting Officer for American
Spectrum Realty, Inc. (“the Company”). The terms of your employment are listed
below:

Title: Initially your title will be Chief Accounting Officer ; however,
upon  the filing of the company’s annual report on form 10-K your title shall be
changed to Chief Financial Officer.  The Company anticipates that your title for
purposes of filing the Company’s annual report on form 10-K will be as Chief
Financial Officer.

Duties: This position will be responsible for the financial reporting,
accounting policies and you will play a major role in shaping the direction of
the Company together with the CEO and the Company’s Board of Directors.

Travel: It is anticipated that you will be required to travel as part of your
duties.

Schedule: This is a full-time exempt position. Office hours are Monday-Friday,
8:00a.m. to 5:00p.m. However, you will be expected to routinely work extended
hours and/or weekends to meet deadlines, or address the special needs of the
Company.

Reporting Structure: This position will report to William J. Carden, Chief
Executive Officer

Base Salary: Your initial starting salary will be $200,000 per year, paid
semi-monthly; however, upon the filing of the company’s annual report on form
10-K and the departure of all consultants currently employed by the Company
through Resources Connection, Inc. (aka Resources Global
Professionals), your initial starting salary shall be increased to a Base Salary
equal to $265,000 per year and you shall receive a one-time salary adjustment to
increase your annualized first year Base Salary to $265,000 retroactive to your
actual start date.

Signing Bonus: You will be eligible for a $50,000 Signing Bonus which will be
payable 50% following the filing of the company’s annual report on form 10-K for
2013 provided however that such annual report is filed on or before August 22,
2014 and 50% when all consultants currently employed by the Company through
Resources Connection, Inc. (aka Resources Global Professionals) are terminated
provided however that such consultants must have been terminated on or before
October 7, 2014.  The Signing Bonus, if any, shall be in addition to any
retroactive increase in your Base Salary referred to above.

--------------------------------------------------------------------------------



Annual Bonus Opportunity: The Company does not currently have an annual bonus
program and you have been advised that no such program is currently anticipated.
In the event that the Company subsequently establishes a short term bonus
incentive program, the bonus available to you shall be similar in structure to
the overall compensation package for all C-level executives (the “Executive
Team”) of the company. The terms of any such annual bonus opportunity shall be
at least as remunerative as the most advantageous terms offered to any member of
the Executive Team.

Participation in the Company’s Equity Incentive Plan:  In conjunction with your
employment you shall receive equity options for the right to purchase not less
than 200,000 shares of the company’s common stock pursuant to the Company’s
stock incentive program.  The option exercise price for all 200,000 stock
options will be equal to the closing bid price for the company’s stock on the
fifth trading day following the resumption of trading in the Company’s common
stock.  Such options shall vest 50,000 on the close of business on the fifth
trading day following the resumption of trading in the Company’s common stock
and not less than 30,000 each year on the anniversary of your employment until
such time as all 200,000 options are fully vested.  

Benefits Package: Company shall provide the following benefits to you at no cost
to you: Company-paid medical, vision, and dental insurance for you and your
qualified family members; Company recognized US national holidays and paid time
off (PTO); four (4) weeks annual vacation paid at your base salary; Company
furnished computer, cell phone, and other approved business related equipment;
participation in the Company’s retirement savings program and other Company
approved benefits. The Company will also pay for all professional association
memberships related to your work including continuing education necessary for
you to maintain your professional licenses and certifications, including any
related travel, lodging and meals necessary or incidental to such education.

Start Date: On or about Monday, July 28, 2014.

Termination: Not withstanding any other understanding to the contrary, your
employment may only be terminated in the following ways:

1. For-Cause Termination: Your engagement is terminable by the Company for good
and sufficient cause which shall consist only of your habitual neglect of your
duties, willful refusal to follow reasonable directions from the Chief Executive
Officer, commission of a material act of dishonesty relating to the Company,
commission of a material breach by you of your duty of loyalty to the Company,
conviction of a felony which likely will have a material adverse effect on the
reputation of the Company, the commission on more than one occasion of a willful
or grossly negligent act or omission which has a material adverse effect on the
Company, or the commission of a material breach by you of this Agreement.

The Company will provide you with written notice describing with reasonable
particularity any deficiency or conduct that could support for-cause termination
at least 30 days prior to making any decision to terminate your employment.  You
shall have a reasonable opportunity to cure or abate any deficiency or conduct
identified in the notice and will not be terminated unless you fail to cure or
abate the deficiency or conduct identified in the notice.

--------------------------------------------------------------------------------



2. Resignation, Death or Incapacity: Your engagement shall terminate upon your
resignation, death or permanent mental or physical incapacity. Permanent
incapacity shall be deemed to have occurred if you have been unable to perform
substantially all of your duties as described above under “Duties” on a
substantially full time basis by reason of a mental or physical condition for a
period of ninety (90) days despite reasonable accommodation by the Company for
any disability.

Nothing in this paragraph shall waive any of your rights or any of the Company’s
responsibilities under applicable state or federal laws.

3. Termination Without Cause: Your engagement shall terminate at the election of
the Chief Executive Officer at any time without cause.

Payments Upon Termination: The following amounts are payable upon termination of
your engagement, as applicable:

1. In the event of termination for any reason, base compensation at the then
existing rate shall be prorated and paid through the effective termination date
along with any accrued and untaken vacation (subject to the Company’s “use it or
lose it” provisions.  In addition, if the Company awards a bonus to Executive
Team Members for any period during which you were employed, you shall be
entitled to a pro-rated share of the bonuses that you would have received had
you been employed for the entire period.  For example, if you would have
received a bonus equal to 50% of your base compensation for a given year and you
are terminated after working half of that year, you will be entitled to payment
of 25% of your annual base compensation.  Bonus payments will be due at the
earliest date that a bonus payment is made to any member of the Executive Team
for that period.

2. If termination occurs without good and sufficient cause or if you resign for
“good reason,” as defined below, you will continue to receive for a period of
three (3) months after the effective termination date the base compensation
under this Agreement at the rate applicable at the time of termination including
all benefits identified above.  In addition to the benefits and base salary, you
will be entitled to retain all vested options plus the options that would have
vested on your next employment anniversary with the Company assuming that your
employment had not been terminated.  Said compensation, benefits and options
shall be in addition to the payments described in subsection (1) above.  As used
herein, the term “good reason” means that the Company is in breach of its
obligations under this Agreement and such breach remains uncured for a period of
ten (10) days after receipt of written notice of breach from you.

As a condition to receiving the applicable payments under subsection (2) above,
you must execute and deliver to the Company a general release of claims against
the Company other than claims to the payments called for by this Agreement and
any worker’s compensation claims. Such release shall be in form and content
reasonably satisfactory to you and the Company.

--------------------------------------------------------------------------------



Dispute Resolution.  Any dispute regarding this agreement will be resolved by
binding arbitration with the American Arbitration Association (“AAA”) pursuant
to the AAA employment arbitration rules. Interpretation and enforcement of this
agreement will be based on the laws of the state in which it is executed by you.
The venue for arbitration will be Houston, Texas. You shall bear costs of
arbitration up to the cost of filing for a civil complaint in Houston, Texas.
All other costs of arbitration will be paid by the Company.

Quentin, please indicate your approval of this offer by signing below and
returning a copy of this letter to me no later than July __, 2014. We are
extremely confident that you will find your time with American Spectrum Realty
to be rewarding both professionally and personally.

Sincerely,
American Spectrum Realty, Inc.

William J. Carden, CEO & President 

Accepted:

__________________________________             _________________________

Quentin
Thompson                                                                        Date

